EDWARD P. MURPHY, District Judge.
Plaintiff has moved for an order compelling defendant Balfour, Guthrie & Co., Limited, to produce its claim files relating to the instant case. It also has moved for an order directing Carl C. Bland, Pacific Coast Manager of Balfour, Guthrie’s Steamship Division, to answer questions in his deposition of March 28, 1957, which relate to indemnity agreements with the defendant Republic of Peru.
As to the claim files, Balfour, Guthrie does not assert that an attorney’s work product is involved, or that these files contain correspondence with its counsel. And in its motion for production plaintiff has excepted any communications with counsel. Under these circumstances, the claim files are a proper subject of inspection under Fed.Rules Civ.Proc. rule 34, 28 U.S.C.A. even though all papers in the files arose subsequent to commencement of this action. The only question, then, is whether plaintiff has shown good cause for production.
One of the issues in this case is the extent of Balfour, Guthrie’s authority as agent for ships of the Peruvian government. The contention of Balfour, Guthrie is that it is not a “general” or managing agent an4 therefore is not liable unless the injury was due to its negligence. Plaintiff has good reason to believe that the claim files in question contain material relative to this issue. As plaintiff cannot be expected to have an independent source of information on this issue, there certainly has been a sufficient showing of good cause.
The questions put to Mr. Bland relating to indemnity agreements between Balfour, Guthrie and the Republic of Peru also bear on the agency issue and therefore are proper questions.
It is ordered that Balfour, Guthrie & Co., Limited, produce all claim files relating to this case. It is further ordered that Carl C. Bland answer all questions of March 28, 1957, relating to indemnity *205agreements between Balfour, Guthrie & Co., Limited, and the Republic of Peru.